Neuberger Berman Income Funds® Supplement to the Prospectus dated February 28, 2011 Class A Neuberger Berman Short Duration Bond Fund The following replaces the “Maximum initial sales charge on purchases (as a % of offering price)” line of the fee table for Class A of Neuberger Berman Short Duration Bond Fund (the “Fund”) on page 27 of the Prospectus: Class A Maximum initial sales charge on purchases (as a % of offering price) 2.50% The following replaces the “Class A” line of the expense example table on page 27 of the Prospectus: 1 Year 3 Years 5 Years 10 Years Class A The following replaces the “Class A Return Before Taxes” line of the “Average Annual Total % Returns as of 12/31/10” table on page 30 of the Prospectus: 1 Year 5 Years 10 Years Class A Return Before Taxes The following replaces the “Summary of Primary Differences Among Share Classes–Class A Shares” section on page 69 of the Prospectus for the Fund only: Class A Shares Initial sales charge Up to 2.50% (reduced for purchases of $50,000 or more and eliminated for purchases of $1 million or more) Contingent deferred sales charge None (except that a charge of 1.00% applies to certain redemptions made within 18 months following purchases of $1 million or more without an initial sales charge) 12b-1 fees 0.25% annually Dividends Generally higher than Class C due to lower annual expenses and lower than Institutional Class due to higher annual expenses Purchase maximum None Conversion None The following replaces the sales charge table that appears in the “Sales Charges–Class A Sales Charges” section on page 76 of the Prospectus for the Fund only: Sales charges as a percentage of: Investment Offering Price Net amount invested Dealer commission as a percentage of offering price Less than $50,000 2.50% 2.56% 2.25% $50,000 but less than $100,000 2.25% 2.30% 2.00% $100,000 but less than $250,000 2.00% 2.04% 1.75% $250,000 but less than $500,000 1.75% 1.78% 1.50% $500,000 but less than $1 million 1.50% 1.52% 1.25% $1 million or more and certain other investments described below None None See below The date of this supplement is June 15, 2011. Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 Shareholder Services Broker-Dealer and Institutional Services www.nb.com
